20-22637-shl          Doc 717       Filed 10/29/20 Entered 10/29/20 13:46:34                     Main Document
                                                 Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                                  Chapter 11
          Centric Brands Inc., et al., 1
                                                                  Case No. 20-22637 (SHL)
                                              Debtors.
                                                                  (Jointly Administered)


            ORDER (I) APPROVING SETTLEMENT WITH GBG USA INC. AND
        ITS AFFILIATES PURSUANT TO FEDERAL RULE OF BANKRUPTCY 9019,
     (II) AUTHORIZING THE DEBTORS TO REJECT THAT CERTAIN TRANSITION
     SERVICES AGREEMENT AND SUBLEASE AGREEMENT WITH GBG USA INC.
    EFFECTIVE AS OF NOVEMBER 30, 2020, AND (III) GRANTING RELATED RELIEF

          Upon the Motion 2 of the Debtors for entry of an order pursuant to section 105(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) (i) approving the settlement between the

Debtors and GBG, as embodied in the Settlement dated October 6, 2020, a copy of which is

attached hereto as Exhibit 1; (ii) authorizing the Debtors’ to reject the TSA and Sublease

effective as of November 30, 2020; and (iii) granting related relief; and this Court having found

that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court
1
      The Debtors in these chapter 11 cases, for which joint administration has been granted, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035); F&T Apparel LLC (9183); Centric Accessories
      Group LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC
      (9608); Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC
      (5700); Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC
      (2491); Hudson Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413);
      KHQ Investment LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC
      (4002); RGH Group LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213);
      Robert Graham Retail LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp.
      (5233).
2
      All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
      Motion.
20-22637-shl        Doc 717   Filed 10/29/20 Entered 10/29/20 13:46:34             Main Document
                                           Pg 2 of 8



having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion having been given

under the particular circumstances, and it appearing that no other or further notice is necessary;

and this Court having reviewed the Motion and having heard the statements in support of the

relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and it appearing that the relief requested in the Motion is

in the best interests of the Debtors, their estates, their creditors, and all parties in interest; and

after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED THAT:

         1.    The Motion is GRANTED.

         2.    The Settlement attached hereto as Exhibit 1 is hereby approved in all respects

pursuant to Bankruptcy Rule 9019.

         3.    The GBG Claims are hereby satisfied and settled for $0.00 as of the date of this

Order.

         4.    The Debtors are authorized to:

               a.       replace the Disney Letter of Credit by November 29, 2020, indemnify
                        GBG for any liability associated with the Disney Letter of Credit, and turn
                        over to GBG any cash received on account of a letter of credit issued by
                        GBG;

               b.       reject the TSA and Sublease, effective as of November 30, 2020, pursuant
                        to section 365 of the Bankruptcy Code;

               c.       refrain from making payments on account of any postpetition services
                        performed by GBG under the TSA through and including November 30,
                        2020, and refrain from paying any postpetition rent owed under the
                        Sublease for June, July, August, October, and November 2020; and

               d.       release all claims against GBG whether such claims existed before or after
                        the Petition Date, other than claims related to enforcement of the terms of
                        the Settlement, and terminate all rights to indemnification or further
                        payments or performance against GBG whether in tort or contract,

                                                 -2-
20-22637-shl     Doc 717     Filed 10/29/20 Entered 10/29/20 13:46:34             Main Document
                                          Pg 3 of 8



                      including arising out of the GBG Acquisition or any other agreement now
                      in existence.

       5.      All agreements with GBG not otherwise addressed in the Settlement shall be

deemed rejected as of the Effective Date of the Plan and all claims related to such rejection shall

be waived, released and discharged and entitled to no distribution under the Plan.

       6.      The Debtors are authorized to direct Prime Clerk LLC as claims and noticing

agent on or after the date of this Order to cause the Claims Register to be amended to reflect that

the GBG Claims have been resolved as settled.

       7.      The Settlement may be modified, amended, or supplemented through a written

agreement by and among the Settling Parties without further order of the Court.

       8.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

       9.      This Court retains jurisdiction with respect to all matters arising from or related to

the Settlement or enforcement of this Order, including the authority to interpret, implement, and

enforce the terms and provisions of the Settlement and this Order.


Dated: October 29, 2020
       New York, New York
                                              /s/ Sean H. Lane
                                              HONORABLE SEAN H. LANE
                                              UNITED STATES BANKRUPTCY JUDGE




                                                -3-
20-22637-shl   Doc 717   Filed 10/29/20 Entered 10/29/20 13:46:34   Main Document
                                      Pg 4 of 8



                                   EXHIBIT 1

                                    Settlement
20-22637-shl         Doc 717       Filed 10/29/20 Entered 10/29/20 13:46:34                  Main Document
                                                Pg 5 of 8



                                           Centric-GBG Settlement

    1. Letters of Credit:             a.   Centric Brands Inc. (“Centric”) will replace the $7M Disney
                                           letter of credit (the “Disney LC”) as of November 29, 2020

                                      b.   Centric will indemnify GBG USA Inc. and its affiliates (together
                                           “GBG”) 1 for any liability associated with the Disney LC

                                      c.   Centric and GBG agree to cooperate in good faith to ensure that
                                           Disney does not seek to draw on the Disney LC before November
                                           29, 2020

                                      d.   Other than the Disney LC, Centric has no obligation to post or
                                           renew any other letters of credit (each an “LC”) before October
                                           29, 2021

                                      e.   Subject to Section 1(d) above, GBG shall maintain all other LCs
                                           currently in place for Centric business through October 29, 2021;
                                           provided, however, that GBG shall have no obligation to renew
                                           any outstanding LC, and to the extent Centric receives any cash
                                           on account of any LC issued by GBG, Centric shall turn over any
                                           cash received on such LC to GBG

    2. Transition Service             a.   Centric will reject the Transition Services Agreement (“TSA”)
       Agreement:                          effective as of November 30, 2020

                                      b.   GBG shall not be due any further payment for the services GBG
                                           will provide under the TSA through November 30, 2020

                                      c.   In the event that Centric requires certain services under the TSA
                                           beyond November 30, 2020, GBG and Centric agree to negotiate
                                           in good faith regarding the continued provision of such services
                                           as Centric may still require

    3. Empire State Building          a.   GBG and the ESB landlord shall enter into an agreement no later
       (“ESB”):                            than October 5, 2020 providing for the termination of that portion
                                           of the premises that is contemplated to be leased by Centric, i.e.,
                                           the 4th floor, a portion of the 5th floor (Suite 500), and the 6th
                                           floor, such termination to be effective as of November 30, 2020
                                           (the “Termination Agreement”)

                                      b.   GBG agrees to release any claim for rent under its sublease with
                                           Centric (including base rent, additional rent, and utilities) for ESB
                                           for June, July, August, October, and November 2020




1
      For the avoidance of doubt, the defined term “GBG” shall not include Li & Fung (Trading) Limited, LF Credit
      Pte. Ltd., and LF Logistics USA LLC.

                                                        1
20-22637-shl    Doc 717     Filed 10/29/20 Entered 10/29/20 13:46:34               Main Document
                                         Pg 6 of 8



                              c.   Centric shall be deemed to have rejected its sublease from GBG
                                   as of November 30, 2020, or such other date as is mutually
                                   agreed

                              d.   Each of Centric and GBG agree to use commercially reasonable
                                   efforts to cooperate regarding the removal of its property and
                                   equipment located on the 5th floor from space to be occupied by
                                   the other party by October 15, 2020, or such other date as is
                                   mutually agreed

 4. Mutual Release and        a.   Centric and GBG agree to a mutual release of all claims, whether
    Waivers:                       such claims existed before or after the Petition Date, other than
                                   claims related to enforcement of the terms of this settlement

                              b.   Centric terminates all rights to indemnification or further
                                   payments or performance against GBG whether in tort or
                                   contract, including arising from the 2018 acquisition of certain
                                   GBG assets by Differential Brands Group, Inc. or any other
                                   agreement now in existence

                              c.   Other than as explicitly set forth herein, GBG agrees to settle,
                                   waive, and release any and all claims against Centric, whether in
                                   tort or contract, including arising from the 2018 acquisition of
                                   certain GBG assets by Differential Brands Group, Inc. or any
                                   other agreement now in existence

                              d.   If GBG files a petition for relief under the Bankruptcy Code,
                                   Centric hereby agrees it has waived and released all creditor
                                   claims that it could file in any such bankruptcy proceeding

 5. Cooperation on            a.   Centric and GBG agree to mutual cooperation in good faith
    Government Claims for          regarding customs duties claims, litigation and movement of
    Payment of Customs             showrooms or other facilities arrangements in furtherance of this
    Duties                         agreement, including reasonable sharing of information, in an
                                   attempt to limit liability for both Centric and GBG

 6. Deadline for Centric      a.   GBG and Centric agree that Centric’s deadline to file a motion to
    Motion to                      reject or assume those agreements with GBG that are not
    Reject/Assume GBG              otherwise addressed above is extended to October 7, 2020, and
    Agreements Extended            rejection of any such agreements shall be effective as of the
                                   effective date of Centric’s plan of reorganization




                                               2
20-22637-shl   Doc 717     Filed 10/29/20 Entered 10/29/20 13:46:34       Main Document
                                        Pg 7 of 8




Dated: October 6, 2020



ROPES & GRAY LLP                                  WILLKIE FARR & GALLAGER LLP

/s/                                               /s/
  Gregg M. Galardi                                  Rachel Strickland
  Cristine Pirro Schwarzman                         787 Seventh Avenue
  Daniel G. Egan                                    New York, New York 10019
  Emily Kehoe                                       Telephone: (212) 728-8544
  1211 Avenue of the Americas                       Facsimile: (212) 728-9544
  New York, New York 10036                          E-mail: rstrickland@willkie.com
  Telephone: (212) 596-9000
  Facsimile: (212) 596-9090
  E-mail: gregg.galardi@ropesgray.com
  cristine.schwarzman@ropesgray.com
  daniel.egan@ropesgray.com
  emily.kehoe@ropesgray.com

 Counsel to Centric Brands Inc.                   Counsel to GBG USA Inc. and its affiliates
                                                  (other than Li & Fung (Trading) Limited,
                                                  LF Credit Pte. Ltd., and LF Logistics USA
                                                  LLC)




                   Signature Page to Centric-GBG Settlement
20-22637-shl   Doc 717     Filed 10/29/20 Entered 10/29/20 13:46:34      Main Document
                                        Pg 8 of 8




Dated: October 6, 2020



ROPES & GRAY LLP                                 WILLKIE FARR & GALLAGER LLP

/s/                                              /s/
  Gregg M. Galardi                                 Rachel Strickland
  Cristine Pirro Schwarzman                        787 Seventh Avenue
  Daniel G. Egan                                   New York, New York 10019
  Emily Kehoe                                      Telephone: (212) 728-8544
  1211 Avenue of the Americas                      Facsimile: (212) 728-9544
  New York, New York 10036                         E-mail: rstrickland@willkie.com
  Telephone: (212) 596-9000
  Facsimile: (212) 596-9090
  E-mail: gregg.galardi@ropesgray.com
  cristine.schwarzman@ropesgray.com
  daniel.egan@ropesgray.com
  emily.kehoe@ropesgray.com

 Counsel to Centric Brands Inc.                  Counsel to GBG USA Inc. and its affiliates
                                                 (other than Li & Fung (Trading) Limited,
                                                 LF Credit Pte. Ltd., and LF Logistics USA
                                                 LLC)




                   Signature Page to Centric-GBG Settlement Term Sheet
